Citation Nr: 0516679	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The record reflects that the veteran served in the Army 
National Guard with a period of active duty for training 
(ACDUTRA) from July 1979 to November 1979, and served on 
active duty from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which denied service 
connection for migraine headaches.  In June 2004, the veteran 
was scheduled to appear at a Travel Board hearing, but failed 
to report for the hearing.


REMAND

The veteran seeks service connection for migraine headaches.  
In his November 2002 substantive appeal, he requested a 
Travel Board hearing in connection with his claim.  Such a 
hearing was scheduled for May 2004.  In written communication 
dated in April 2004, he indicated that he wished to have his 
hearing rescheduled due to receiving additional medical 
records from his doctor.  Upon review of the claims file, the 
Board notes that such records have not been associated with 
the claims file.  Prior to further adjudication of the claim, 
the RO should attempt to obtain the indicated treatment 
records.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).

Additionally, the Board notes that the veteran has not been 
given a VA examination with regard to his claim for service 
connection for migraine headaches.  Review of the claims file 
indicates that the veteran complained of headaches while on 
active duty for training and on active duty.  Medical records 
show continued complaints of headaches, with migraine 
headaches having been diagnosed.  In light of such, the Board 
finds that a VA examination is needed which addresses the 
etiology of the veteran's headaches.  Such should be 
accomplished prior to further adjudication of the claim.

Furthermore, the Board notes that the most recent medical 
evidence of record regarding the veteran's headaches is from 
2001.  Any updated treatment records should also be obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center, for the following actions: 
  
1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for headaches since the time of 
his completion of active duty for 
training in 1979.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, on the nature and 
etiology of his current headaches.  The 
claims folder should be provided to and 
reviewed by the examiner.  All indicated 
tests should be performed.  The examiner 
should diagnose any current headache 
disorder.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current headache disorder 
found, and should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any currently diagnosed headache disorder 
was initially manifested during the 
veteran's active duty for training period 
from July 1979 to November 1979 or during 
his active service from January 1991 to 
March 1991.  

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for migraine headaches, including 
reviewing all newly obtained evidence.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




